GUY, J. (dissenting).
Defendant appeals from a judgment entered by direction of the court in favor of plaintiff in an action on a promissory note, which reads as follows:
“$75.00 New York, August 10, 1913.
“Ninety (90) days after date I promise to pay to the order of Edward F. Riley Seventy-five Dollars ($75.00) at 363 Fulton street, Jamaica, L. I. Value received. This note is payable when Post Office Department accepts my building from me. ■ [Signed] Henry E. Price.”
The answer admits the making and delivery of the note as alleged, denies that plaintiff was an innocent "holder for value before maturity, and, as a separate defense, alleges want of consideration. The evidence clearly establishes that plaintiff was an innocent purchaser for value before maturity, and is entitled to recover if the note is a negotiable instrument.
I am of the opinion that the note must be construed to be a promise to pay absolutely in 90 days from date, and before 90 days if defendant .received payment for his work from the government. See McCarty v. Howell, 24. Ill. 342; Walker v. Woollen, 54 Ind. 164, 23 Am. Rep. 639; Cota v. Buck, 7 Metc. (Mass.) 588, 41 Am. Dec. 464. It is therefore a negotiable instrument, and the defenses set forth in the answer are not available to defendant as against plaintiff, an innocent holder for value.
The judgment should be affirmed.